EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1:
Line 11:  delete “side” and substitute --end--.

Claims 1-3, 5-9 and 19-24 are allowed.  It is noted the above amendment was needed as there was no antecedent basis for “the proximal side” of the container and the proximal end of the container was previously defined on line 6.
The following is an examiner’s statement of reasons for allowance: None of the prior art, alone or in combination, teaches the Applicant’s invention of a cosmetic formula container having an indentation therein and a plurality of applicators stored within the container.  It is noted that claims 1 and 7,  are considered to claim the combination of the container and applicators and claim 2 is considered to claim a container capable of storing applicators as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





DJW
12/22/21

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754